Citation Nr: 0823734	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-41 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 through 
June 1972 during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Augusta, Maine and New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2005, the veteran indicated the following stressors: 
(1) that the veteran killed two young Viet Cong in Saigon 
when they pointed their weapons at him; and (2) that the 
veteran almost killed himself and a few of his peers when his 
weapon discharged.  (See Written Statement dated in April 
2005).  He told various VA physicians that his stressors also 
included: (3) combat, and (4) and that he was discharged from 
the service after he through a grenade at his peers who were 
making racist comments, as indicated by the March 2003 and 
October 2004 VA treatment records. 

The veteran's service personnel records indicate that he 
served in Vietnam from September 14, 1971 to May 27, 1972.  
He was awarded the National Defense Service Medal, Vietnam 
Service Medal, and Republic of Vietnam Campaign Medal.  His 
MOS was a clerk typist.  The veteran received multiple 
disciplinary actions while in service.  In particular, he 
received an Article 15 when he fired a weapon from the 
bunker.  The service records (including the 201 file) do not 
reflect that the veteran was in combat.  The only verifiable 
stressor is the weapon's discharge incident.

 
Although VA medical treatment records dated from November 
2004 to August 2007 include several diagnoses of PTSD, it has 
not been related to any verified in-service stressor (i.e. 
weapon discharge). 
 
The instant matter must be remanded to afford the veteran a 
VA examination to determine the nature and etiology of any 
PTSD.  Specifically, the veteran should be given an 
examination to determine whether he has a current diagnosis 
of PTSD, pursuant to the criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), and, if so, to what 
specific stressor(s) is the veteran's PTSD linked.  The VA 
examiner should opine as to whether the veteran's has PTSD 
due to a verified stressor, namely the weapon discharge 
incident. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of any 
current PTSD.  The claims folder and a 
copy of this Remand, as well as any 
verified stressor information (i.e. 
weapon discharge) must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims folder.  
Based on examination findings and a 
review of the claims folder, the examiner 
should specifically express an opinion as 
to the following: 

(a) Whether, pursuant to the criteria of 
the DSM-IV, the veteran has a current 
PTSD condition; 

(b) If so, what are the stressors to 
which the veteran's PTSD is related; and 

(c) Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
veteran's verified in-service stressor, 
namely the weapon discharge incident.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder. 

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




